DETAILED ACTION
Claims 1, 15-18, 32-38, 52-55, and 69-108 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Santry (Reg. No. 66,702) on February 15, 2022.

The application has been amended as follows: 

1. 	(Proposed Amendment) A method of wireless communication, comprising:
generating, by a first device, a scrambling key based on at least one of a freshness parameter or a  key, wherein the  key is known by the first device and a second device; [[and]]
aggregating a payload into a K-bit sequence using a K-bit aggregator, wherein K is a natural number that is greater than or equal to two;
aggregating the scrambling key into an M-bit permutation index using an M-bit aggregator, wherein M is a natural number greater than K;
scrambling at least a portion of the payload based on the scrambling key at a physical layer, wherein a packet includes the payload for wireless transmission from the first device to the second device via a  channel, wherein the scrambling at least the portion of the payload comprises permutating the K-bit sequence with the M-bit permutation index;
encoding the permutated sequence; and
modulating the encoded sequence.

	2–14. 	(Canceled) 

	15. 	(Proposed Amendment) The method of claim 1, wherein the modulating the encoded sequence  comprises:




modulating the encoded sequence based on Quadrature Phase-Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM).

	16. 	(Original) The method of claim 1, further comprising:
generating a cyclic redundancy check (CRC) for media access control (MAC) layer information to be transmitted to the second device, wherein the payload includes the MAC layer information and the CRC.

	17. 	(Proposed Amendment) The method of claim 16, wherein the scrambling at least the portion of the payload  comprises scrambling only the CRC of the payload.

	18. 	(Proposed Amendment) An apparatus  for wireless communication, comprising: 
at least one processor; and
memory coupled to the at least one processor, the memory storing instructions executable by the at least one processor to cause the apparatus to:
 generate a scrambling key based on at least one of a freshness parameter or a  key, wherein the  key is [[the]] a device associated with the apparatus and a second device; [[and]]
aggregate a payload into a K-bit sequence using a K-bit aggregator, wherein K is a natural number that is greater than or equal to two;
aggregate the scrambling key into an M-bit permutation index using an M-bit aggregator, wherein M is a natural number greater than K;
 scramble at least a portion of the payload based on the scrambling key, wherein a packet includes the payload for wireless transmission from the device to the second device via a  channel, wherein scrambling at least the portion of the payload comprises permutating the K-bit sequence with the M-bit permutation index;
encode the permutated sequence; and
modulate the encoded sequence.

	19–31.	(Canceled)   

	32. 	(Proposed Amendment) The apparatus  of claim 18, wherein the memory storing instructions further  comprises instructions executable by the at least one processor to cause the apparatus to:




 modulate the encoded sequence based on Quadrature Phase-Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM).

apparatus  of claim 18, wherein the memory storing instructions further  comprises instructions executable by the at least one processor to cause the apparatus to:
generate a cyclic redundancy check (CRC)  for media access control (MAC) layer information to be transmitted to the second device, wherein the payload includes the MAC layer information and the CRC.

	34. 	(Proposed Amendment) The apparatus  of claim 33, wherein the memory storing instructions to scramble at least the portion of  the payload  comprises instructions executable by the at least one processor to cause the apparatus to scramble  only the CRC of the payload. 

	35. 	(Proposed Amendment) The apparatus  of claim 18, wherein the memory storing instructions further  comprises instructions executable by the at least one processor to cause the apparatus  to provide media access control (MAC) layer information to be included in the payload. 

	36.  	(Proposed Amendment) The apparatus  of claim 35, wherein the memory storing instructions further  comprises instructions executable by the at least one processor to cause the apparatus  to transmit the packet  to the second device via the  channel.

	37. 	(Proposed Amendment) The apparatus  of claim 18, wherein the device associated with the apparatus is  an access network node.

	38. 	(Proposed Amendment) A non-transitory[[,]] computer-readable medium storing code for wireless communications, the code comprising instructions  executable by at least one processor  to: 
 key, wherein the  key is known by [[the]] a device associated with the non-transitory computer-readable medium and a second device; [[and]]
aggregate a payload into a K-bit sequence using a K-bit aggregator, wherein K is a natural number that is greater than or equal to two;
aggregate the scrambling key into an M-bit permutation index using an M-bit aggregator, wherein M is a natural number greater than K;
scramble at least a portion of the payload based on the scrambling key at a physical layer, wherein a packet includes the payload for wireless transmission from the device to the second device via a  channel, wherein scrambling at least the portion of the payload comprises permutating the K-bit sequence with the M-bit permutation index;
encode the permutated sequence; and
modulate the encoded sequence.

	39–51.	(Canceled)       

	52. 	(Proposed Amendment) The non-transitory computer-readable medium of claim 38, wherein the code further comprises  instructions executable by the at least one processor  to:




modulate the encoded sequence based on Quadrature Phase-Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM).

non-transitory computer-readable medium of claim 38, wherein the code further comprises  instructions executable by the at least one processor  to:
generate a cyclic redundancy check (CRC) for media access control (MAC) layer information to be transmitted to the second device, wherein the payload includes the MAC layer information and the CRC.

54. 	(Proposed Amendment) The non-transitory computer-readable medium of claim 53, wherein the code comprising instructions to scramble at least the portion of  the payload  comprises instructions executable by the at least one processor to scramble  only the CRC of the payload.

	55.  	(Proposed Amendment) An apparatus for wireless communication, comprising:
means for generating a scrambling key based on at least one of a freshness parameter or a  key, wherein the  key is known by the apparatus and a second device; [[and]]
means for aggregating a payload into a K-bit sequence using a K-bit aggregator, wherein K is a natural number that is greater than or equal to two;
means for aggregating the scrambling key into an M-bit permutation index using an M-bit aggregator, wherein M is a natural number greater than K;
means for scrambling at least a portion of the payload based on the scrambling key at a physical layer of the apparatus, wherein a packet includes the payload for wireless transmission from the apparatus to the second device via a  channel, wherein the scrambling at least the portion of the payload comprises permutating the K-bit sequence with the M-bit permutation index;
means for encoding the permutated sequence; and
means for modulating the encoded sequence.

	56–68.	(Canceled) 

wherein the means for modulating the encoded sequence  comprises:




means for modulating the encoded sequence based on Quadrature Phase-Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM).

	70. 	(Original) The apparatus of claim 55, further comprising:
means for generating a cyclic redundancy check (CRC) for media access control (MAC) layer information to be transmitted to the second device, wherein the payload includes the MAC layer information and the CRC.

	71. 	(Proposed Amendment) The apparatus of claim 70, wherein the means for scrambling at least the portion of the payload  comprises means for scrambling only the CRC of the payload.

	72. 	(Proposed Amendment) The apparatus of claim 55, wherein the apparatus is  an access network node.
	73. 	(Proposed New) The method of claim 1, further comprising: 
	providing media access control (MAC) layer information to be included in the payload.

	74. 	(Proposed New) The method of claim 1, further comprising: 
	transmitting the packet to the second device via the channel.


	76. 	(Proposed New) The method of claim 1, further comprising: 
	updating the freshness parameter based at least in part on a transmission the packet.

	77. 	(Proposed New) The method of claim 1, wherein the channel comprises a physical downlink control channel (PDCCH).

	78. 	(Proposed New) The method of claim 1, wherein the channel comprises a physical downlink shared channel (PDSCH).

	79. 	(Proposed New) The method of claim 1, wherein the key is a private key.

	80. 	(Proposed New) The method of claim 1, wherein the key is a shared key.

	81. 	(Proposed New) The method of claim 1, wherein the payload comprises control information.

	82. 	(Proposed New) The method of claim 1, wherein the payload comprises data.
 
	83. 	(Proposed New) The apparatus of claim 18, wherein the memory storing instructions further comprises instructions executable by the at least one processor to cause the apparatus to: 
	update the freshness parameter based at least in part on a transmission the packet.

	84. 	(Proposed New) The apparatus of claim 18, wherein the channel comprises a physical downlink control channel (PDCCH).



	86. 	(Proposed New) The apparatus of claim 18, wherein the key is a private key.

	87. 	(Proposed New) The apparatus of claim 18, wherein the key is a shared key.

	88. 	(Proposed New) The apparatus of claim 18, wherein the payload comprises control information.

	89. 	(Proposed New) The apparatus of claim 18, wherein the payload comprises data.
 
	90. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the code further comprises instructions executable by the at least one processor to: 
	provide media access control (MAC) layer information to be included in the payload.

	91. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the code further comprises instructions executable by the at least one processor to: 
	transmit the packet to the second device via the channel.

	92. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the device associated with the non-transitory computer-readable medium is an access network node.


	update the freshness parameter based at least in part on a transmission the packet.

	94. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the channel comprises a physical downlink control channel (PDCCH).

	95. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the channel comprises a physical downlink shared channel (PDSCH).

	96. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the key is a private key.

	97. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the key is a shared key.

	98. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the payload comprises control information.

	99. 	(Proposed New) The non-transitory computer-readable medium of claim 38, wherein the payload comprises data.

	100. 	(Proposed New) The apparatus of claim 55, further comprising: 
	means for providing media access control (MAC) layer information to be included in the payload.

	101. 	(Proposed New) The apparatus of claim 55, further comprising: 
	means for transmitting the packet to the second device via the channel.


	means for updating the freshness parameter based at least in part on a transmission the packet.

	103. 	(Proposed New) The apparatus of claim 55, wherein the channel comprises a physical downlink control channel (PDCCH).

	104. 	(Proposed New) The apparatus of claim 55, wherein the channel comprises a physical downlink shared channel (PDSCH).

	105. 	(Proposed New) The apparatus of claim 55, wherein the key is a private key.

	106. 	(Proposed New) The apparatus of claim 55, wherein the key is a shared key.

	107. 	(Proposed New) The apparatus of claim 55, wherein the payload comprises control information.

	108. 	(Proposed New) The apparatus of claim 55, wherein the payload comprises data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “generating, by a first device, a scrambling key based on at least one of a freshness parameter or a key, wherein the key is known by the first device and a second device; aggregating a payload into a K-bit sequence using a K-bit aggregator, wherein K is a natural number that is greater than or equal to two; aggregating the scrambling key into 
The following is considered to be the closest prior art of record:
NPL “Security Wireless Communications of the Internet of Things from the Physical Layer, An Overview” – teaches using a public key distribution to exchange public keys which are then used to generate a shared key K, which is then used to encrypt plaintext at the physical later.
Zou (WO 2009/009929) – teaches “encrypting permutation of an input data i.e. physical layer data, according to an encryption key”.
NPL "Physical Layer Security in OFDM-PON Based on Dimension-Transformed Chaotic Permutation" – teaches adding physical layer security using chaotic permutations, encoding, and modulation.
CN 101057422 – teaches permutating or encoding data and then modulating the permutated or encoded data.
Ravishankar (US 2015/0052360) – teaches that the key and the payload are the same size of 128 bits.
Lim (US 2019/0159030) – teaches having a key that is longer than the payload that the key will be used to encrypt.
Bar-Sade (US 2008/0267314) – teaches aggregating a payload that is to be encrypted into groups of 16-bytes of plaintext.
However, the concept of combining all of these features together as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 15-18, 32-38, 52-55, and 69-108 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The claims submitted on August 19, 2020 in combination with the above Examiner Amendment has overcome the potential prior art rejections. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498